[Cite as McFarren v. Canton, 2016-Ohio-484.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



WANDA L. McFARREN, Individually                   JUDGES:
and as Administratrix for the ESTATE of           Hon. John W. Wise, P. J.
ANGELINE B. RINKER, Deceased                      Hon. Patricia A. Delaney, J.
                                                  Hon. Craig R. Baldwin, J.
        Plaintiff-Appellant

-vs-                                              Case No. 2015 CA 00052

EMERITUS AT CANTON, et al.

        Defendants-Appellees                      OPINION




CHARACTER OF PROCEEDING:                       Civil Appeal from the Court of Common
                                               Pleas, Case No. 2012 CV 02236


JUDGMENT:                                      Affirmed in Part; Reversed in Part and
                                               Remanded


DATE OF JUDGMENT ENTRY:                        February 9, 2016



APPEARANCES:

For Plaintiff-Appellant                        For Defendants-Appellees

LEE E. PLAKAS                                  KEITH HANSBROUGH
MEGAN J. FRANTZ OLDHAM                         KENNETH W. MCCAIN
COLLIN S. WISE                                 MARSHALL, DENNEHEY, WARNER,
TZANGAS PLAKAS MANNOS LTD                      COLEMAN & GOGGIN
220 Market Avenue South, Eighth Floor          127 Public Square, Suite 3510
Canton, Ohio 44702                             Cleveland, Ohio 44114-1291
Stark County, Case No. 2015 CA 00052                                                   2

Wise, P. J.

       {¶1} Plaintiff-Appellant Wanda L. McFarren, individually and as Administratrix for

the Estate of Angeline B. Rinker, deceased, appeals the March 3, 2015, judgment entry

of the Stark County Court of Common Pleas.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} In July 2010, 91-year old Angeline B. Rinker and her family sought a

temporary care provider for Mrs. Rinker. It was decided that Mrs. Rinker should stay at

The Landing of Canton for a short-term period from July 8, 2010 to July 15, 2010.

       {¶3} Defendant-Appellee The Landing of Canton is a licensed residential care

facility which provides assisted living, memory care, and respite/short-term stay care.

Defendant-Appellee Emeritus of Canton operates The Landing of Canton. Defendant-

Appellee Wegman Family (Canton) LLC VI is the property owner of the building where

The Landing of Canton is housed. For ease of discussion, The Landing of Canton and

Emeritus of Canton will be referred to as “Emeritus.”

       {¶4} On July 8, 2010, Rinker and a family member signed a Respite/Short Term

Stay Addendum to Resident Agreement with Emeritus. The Respite/Short Term Stay

Addendum stated in Paragraph 4, “[p]rovided that we agree and have space available at

the Community, you may extend this Respite Period by executing a new Respite

Addendum or you may convert to a regular residency by executing a standard Resident

Agreement.” Defendant-Appellee Diane Willis signed the Respite/Short Term Stay

Addendum as the Community Representative. Willis is the Business Officer Director with

Emeritus. Willis has no medical training.
Stark County, Case No. 2015 CA 00052                                                          3


          {¶5} Mrs. Rinker’s original short-term stay agreement terminated on July 15,

2010. Mrs. Rinker’s family determined they needed more time for Mrs. Rinker’s care. On

July 14, 2010, Plaintiff-Appellant Wanda L. McFarren signed a Resident Agreement with

Emeritus to convert Mrs. Rinker’s short-term stay to a regular residency. Mrs. Rinker’s

term of residency was month-to-month. Willis signed the Resident Agreement on behalf

of Emeritus.

          {¶6} The introduction of the Resident Agreement states the purpose of the

Agreement “is to provide a statement of the services that will be furnished to you, and

other legal obligations that we will assume. This Agreement also sets forth your legal

obligations, both financial and non-financial.” The introduction of the Agreement further

states:

          Please note that as a residential care facility, we encourage our residents

          to exercise independence and to participate in physical activities to the

          extent of their capabilities. Because of this, there are risks inherent to living

          in our Community that are similar to the risks associated with independent

          living, since our Community does not provide one-on-one, 24 hour nursing

          care. This includes the risk that falls and other personal injuries may occur

          from time to time.

          {¶7} The Resident Agreement outlines the level of Personal Care Services the

resident will be provided, depending on the resident’s needs. The Agreement states that

prior to admission to the Community, the staff performed a comprehensive Resident

Evaluation of the resident’s needs. The Resident Evaluation is titled, “Emeritus Resident

Baseline & Data Set.” Based on the Emeritus Resident Baseline & Data Set, Emeritus
Stark County, Case No. 2015 CA 00052                                                   4


ranks the resident’s needs by different levels of care. The Resident Evaluation of Mrs.

Rinker was completed by Emeritus on July 9, 2010. Relevant to this appeal, the Emeritus

Resident Baseline & Data Set describes Mrs. Rinker’s level of care:

      ***

      1c. Mental Behavioral Status

      ***

      Resident has periods of confusion/forgetfulness. Landing of Canton will be

      responsible.

      Resident requires safety check every shift. This applies, but not limited to a

      resident at risk for wandering. Landing of Canton will be responsible.

      Requires daily safety checks (not related to fall history) Landing of Canton

      will be responsible.

      2a. Mobility/Ambulation/Modes of Locomotion

      Requires assistance for mobility to and from meals, activities, beauty shop,

      and/or common areas. Landing of Canton will be responsible.

      ***

      2b. Gait/Balance

      Resident has been identified to have an unsteady gait, monitor for safety,

      Ambulation and Mobility Evaluation completed. Landing of Canton will be

      responsible.

      ***

      Requires safety checks every shift for fall prevention. Landing of Canton will

      be responsible.
Stark County, Case No. 2015 CA 00052                                                    5


      2c. Transfer

      Requires standby assistance with transfers. Landing of Canton will be

      responsible.

      Acknowledgement and Acceptance Agreement

      This document reflects the agreement of the parties regarding the needs of

      the Resident, regarding who will be responsible for providing the services

      to fill those needs, and regarding payment for services to be provided by

      Facility. The parties enter into this agreement for services to be provided to

      Resident by Facility or to be provided by Resident for himself or herself. ***

      Resident understands and acknowledges that independently providing for

      services can entail risks, including, without limitation, serious health risks.

      Resident agrees to release and hold Facility harmless against any claims,

      demands, damages, liability or obligation of whatsoever nature arising out

      of or relating in any way to injuries, damages or harm suffered by reason of

      Resident’s decision to provide for the identified needs either by Resident or

      indirectly by arrangements with anyone other than Facility. THIS IS A

      RELEASE! READ AND UNDERSTAND BEFORE SIGNING.

      ***

The Emeritus Resident Baseline & Data Set stated Mrs. Rinker’s level of care was 37.50

total points. The different levels of care are listed in Appendix B of the Resident

Agreement. The Fee Summary, Appendix C of the Resident Agreement, stated that Mrs.

Rinker was to receive Personal Care Services at Level 3 for a monthly fee of $1,240.00.

      {¶8} The Resident Agreement states the limits of its services:
Stark County, Case No. 2015 CA 00052                                                    6


       Transfer for more Appropriate Care

       The Community is licensed as a residential care facility, and is not designed

       to provide higher levels of care, such as 24 hour skilled nursing or care for

       mental or emotional disorders. You may remain in your Apartment as long

       as doing so is conducive to your safety and well-being, the safety and well-

       being of the other residents at the Community, and applicable legal

       requirements. If we determine, in consultation with you, your family and/or

       your physician, that you are unable to remain in your Apartment consistent

       with these requirements, you will be asked to move from the Community

       and this Agreement will terminate. If you do not move out under these

       circumstances, and we determine that it is necessary to provide you with

       one-on-one care in order to protect your health or safety or the health or

       safety of others, we will provide such care and you will be charged for it in

       accordance with Appendix B.

       {¶9} On July 8, 2010, at the request of Emeritus, Mrs. Rinker’s personal

physician, Dr. Thomas, completed a health assessment of Mrs. Rinker. The health

assessment form asked for Mrs. Rinker’s health history and physical. As to “Ambulatory

Status,” Dr. Thomas wrote in “re-evaluate.” Dr. Thomas checked the box for “Assist with

transfer: One person.” The health assessment form also asked for the “Type of Care or

Services Resident Requires.” Dr. Thomas wrote in “Nursing Home” for “Type.” He also

wrote, “Duration: Indefinite.”

       {¶10} On July 15, 2010 at approximately 6:40 p.m., a Resident Assistant found

Mrs. Rinker lying beside her bed on the floor of her room. The Resident Assistant notified
Stark County, Case No. 2015 CA 00052                                                    7


the LPN, Shawn Meek. A portable x-ray company was called and it was determined at

11:45 p.m. that Mrs. Rinker fractured her left hip. Mrs. Rinker was transported to Mercy

Medical Center.

       {¶11} In support of McFarren’s response to Emeritus’s motion for summary

judgment, McFarren provided the affidavit of Douglas Gerber. Douglas Gerber is the

grandson of Mrs. Rinker. He stated in his affidavit:

       After my grandmother fell on July 15, 2010 while at Emeritus at Canton, she

       told me that she had been calling out for someone to assist her move from

       her wheelchair to her bed. When no one came, she attempted to transfer

       herself from her wheelchair to the bed at which point she fell.

       {¶12} Mrs. Rinker stayed at Mercy Medical Center until July 21, 2010. She was

then transferred to the Canton Regency. That evening, Mrs. Rinker passed away.

       {¶13} The death certificate certified by the Stark County Coroner stated the

immediate cause of death was complications of a left hip fracture. The coroner listed the

condition leading to the immediate cause of death as, “Fall.”

       {¶14} On July 13, 2012, Plaintiff-Appellant Wanda L. McFarren, Individually and

as Administratrix for the Estate of Angeline B. Rinker, Deceased, filed a complaint in the

Stark County Court of Common Pleas. In the complaint, she named Emeritus of Canton,

Emeritus Corporation, The Landing of Canton, Wegman Family Canton LLC VI, and

Diane Willis as defendants. McFarren filed an amended complaint on March 10, 2014

asserting six causes of action.

       {¶15} In Count One, McFarren set forth a claim for negligence. McFarren alleges

the defendants were negligent in admitting and retaining Mrs. Rinker as a resident based
Stark County, Case No. 2015 CA 00052                                                        8


upon the argument that Mrs. Rinker required a higher level of care than the defendants

could provide.

       {¶16} In Count Two, McFarren claimed the defendants violated the Ohio Patients’

Bill of Rights under R.C. 3721.13(A)(30).

       {¶17} In Counts Three and Four, McFarren argued the defendants breached the

terms of the Resident Agreement.

       {¶18} In Count Five, McFarren claimed the defendants caused the wrongful death

of Mrs. Rinker by their failure to meet the standard of care in failing to properly supervise,

attend, and assist Mrs. Rinker and failing to implement fall risk interventions.

       {¶19} In Count Six, McFarren set forth a claim for punitive damages.

       {¶20} On October 27, 2014, Appellees Emeritus and Diane Willis filed motions for

summary judgment. On the same date, McFarren filed a motion for summary judgment

as to cause of death.

       {¶21} In conjunction with its motions for summary judgment, Emeritus filed a

Motion to Strike the Affidavit of Douglas Gerber.

       {¶22} On March 3, 2015, the trial court ruled on the pending motions for summary

judgment and the motion to strike.

       {¶23} The trial court first granted Emeritus’s motion to strike the affidavit of

Douglas Gerber. The trial court determined the testimony of Gerber was hearsay and did

not fall under any exception to the hearsay rule.

       {¶24} The trial court next granted the motions for summary judgment of Emeritus

and Willis. The trial court determined the claims raised by McFarren were medical claims,

and therefore time-barred by the one-year statute of limitations under R.C. 2305.113. As
Stark County, Case No. 2015 CA 00052                                                     9


to McFarren’s wrongful death claim, the trial court found that McFarren failed to establish

there were genuine issues of material fact through expert testimony that Emeritus

deviated from the standard of care and that deviation proximately caused Mrs. Rinker’s

fall on July 15, 2010. Finally, the trial court also denied McFarren’s claim for punitive

damages.

       {¶25} It is from this decision McFarren now appeals, raising the following errors

for review:

                              ASSIGNMENTS OF ERROR

       {¶26} “I. THERE IS A GENUINE ISSUE OF MATERIAL FACT AS TO

CAUSATION WHEN THE PLAINTIFF HAS INTRODUCED EVIDENCE FROM WHICH

REASONABLE PERSONS MAY CONCLUDE THAT IT IS MORE PROBABLE THAN

NOT THAT THE EVENT WAS CAUSED BY THE DEFENDANT’S BREACH OF THE

STANDARD OF CARE.

       {¶27} “II. A PLAINTIFF’S CLAIMS OF NEGLIGENCE, VIOLATION OF OHIO’S

PATIENTS’ BILL OF RIGHTS, AND BREACH OF CONTRACT FOR PERSONAL

INJURY ARE NOT A ‘MEDICAL CLAIM’ WHEN THE NEGLIGENCE ACTORS DID NOT

PROVIDE ANY AMOUNT OF PROFESSIONAL SKILL TO THE PLAINTIFF.

       {¶28} “III. THE TRIAL COURT ERRED HOLDING SUMMARY JUDGMENT ON

PUNITIVE DAMAGES WAS PROPER WHEN THE EVIDENCE IS THAT EMERITUS

HAD ACTUAL KNOWLEDGE THAT MRS. RINKER REQUIRED A HIGHER LEVEL OF

CARE THAN IT PROVIDED, AND DESPITE SUCH KNOWLEDGE, ADMITTED,

RETAINED, AND READMITTED HER AS A RESIDENT.
Stark County, Case No. 2015 CA 00052                                                    10


       {¶29} “IV. MR. GERBER’S STATEMENT THAT HIS GRANDMOTHER FELL

WHILE TRANSFERRING HERSELF AFTER CALLING FOR HELP AND NO ONE CAME

SHOULD NOT HAVE BEEN STRICKEN BECAUSE SUCH TESTIMONY DIRECTLY

REBUTS EMERITUS EXPERT’S TESTIMONY; FURTHER IT TENDS TO REBUT

OTHER STATEMENTS BY EMERITUS’S EMPLOYEES.

       {¶30} “V.   MCFARREN’S        MOTION      FOR     SUMMARY       JUDGMENT        ON

CAUSATION SHOULD HAVE BEEN GRANTED AS THERE IS NO GENUINE DISPUTE

THAT MRS. RINKER’S FALL CAUSED HER DEATH.”

                       Summary Judgment Standard of Review

       {¶31} The trial court resolved the claims raised in McFarren’s complaint by

summary judgment. Four of Appellant’s five Assignments of Error on appeal argue the

trial court erred in granting summary judgment in favor of Emeritus. (McFarren’s fourth

Assignment of Error argues the trial court abused its discretion when it granted Emeritus’s

motion to strike the affidavit of Douglas Gerber.) We refer to Civ.R. 56(C) in reviewing a

motion for summary judgment which provides, in pertinent part:

       Summary judgment shall be rendered forthwith if the pleading, depositions,

       answers to interrogatories, written admissions, affidavits, transcripts of

       evidence in the pending case and written stipulations of fact, if any, timely

       filed in the action, show that there is no genuine issue as to any material

       fact and that the moving party is entitled to judgment as a matter of law.***

       A summary judgment shall not be rendered unless it appears from such

       evidence or stipulation and only from the evidence or stipulation, that

       reasonable minds can come to but one conclusion and that conclusion is
Stark County, Case No. 2015 CA 00052                                                    11


       adverse to the party against whom the motion for summary judgment is

       made, such party being entitled to have the evidence or stipulation

       construed most strongly in the party's favor.

       {¶32} The moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record before the trial

court, which demonstrate the absence of a genuine issue of fact on a material element of

the nonmoving party's claim. Dresher v. Burt, 75 Ohio St. 3d 280, 292, 662 N.E.2d 264

(1996). The nonmoving party then has a reciprocal burden of specificity and cannot rest

on the allegations or denials in the pleadings, but must set forth “specific facts” by the

means listed in Civ.R. 56(C) showing that a “triable issue of fact” exists. Mitseff v.

Wheeler, 38 Ohio St. 3d 112, 115, 526 N.E.2d 798, 801 (1988).

       {¶33} Pursuant to the above rule, a trial court may not enter summary judgment if

it appears a material fact is genuinely disputed. Vahila v. Hall, 77 Ohio St. 3d 421, 429,

674 N.E.2d 1164 (1997), citing Dresher v. Burt, 75 Ohio St. 3d 280, 662 N.E.2d 264

(1996).

       {¶34} For ease of discussion, we will address Appellant’s assignments of error out

of order.

                                            II.

       {¶35} In its motion for summary judgment, Emeritus moved the trial court to

dismiss McFarren’s claims for negligence, violation of Ohio’s Patient’s Bill of Rights, and

breach of contract arguing that such claims were medical negligence claims and therefore

barred by the one-year statute of limitations. The trial court found McFarren’s claims were

based upon medical care and treatment provided to Mrs. Rinker. Based on the date of
Stark County, Case No. 2015 CA 00052                                                      12


the incident and the date the complaint was filed, the trial court found McFarren’s claims

were outside the statute of limitations.

       {¶36} McFarren argues in her second Assignment of Error that her claims for

negligence, violation of the Ohio Patient’s Bill of Rights, and breach of contract are not

“medical claims” pursuant to R.C. 2305.113. She states her claims are based on the

argument that Mrs. Rinker was retained and readmitted at Emeritus against the direction

of her personal physician and Mrs. Rinker’s fall was caused by the lack of assistance to

be provided by nonmedical providers. She states these claims are based on common law

negligence, rather than arising “out of the medical diagnosis, care, or treatment of” of Mrs.

Rinker.

       Medical Claims

       {¶37} According to Emeritus, McFarren’s claims indicate that R.C. §2305.113(A),

with its one-year statute of limitations, applies to this case. R.C. §2305.113(A) states:

“Except as otherwise provided in this section, an action upon a medical, dental,

optometric, or chiropractic claim shall be commenced within one year after the cause of

action accrued.” In this case, Mrs. Rinker fell on July 15, 2010 and died on July 20, 2010.

The original complaint was filed on July 13, 2012.

       {¶38} “Medical claim” is defined in R.C. §2305.113(E)(3):

       “Medical claim” means any claim that is asserted in any civil action against

       a physician, podiatrist, hospital, home, or residential facility, against any

       employee or agent of a physician, podiatrist, hospital, home, or residential

       facility, or against a licensed practical nurse, registered nurse, advanced

       practice nurse, physical therapist, physician assistant, emergency medical
Stark County, Case No. 2015 CA 00052                                                     13


       technician-basic,    emergency      medical     technician-intermediate,   or

       emergency medical technician-paramedic, and that arises out of the

       medical diagnosis, care, or treatment of any person. “Medical claim”

       includes the following:

       (a) Derivative claims for relief that arise from the medical diagnosis, care,

       or treatment of a person;

       (b) Claims that arise out of the medical diagnosis, care, or treatment of any

       person and to which either of the following applies:

       (i) The claim results from the acts or omissions in providing medical care.

       (ii) The claim results from the hiring, training, supervision, retention, or

       termination of caregivers providing medical diagnosis, care, or treatment.

Emeritus designates itself as a licensed residential care facility.

       {¶39} The issue in this case is whether the claims involve “medical care” as

defined under R.C. §2305.113(E)(3). There are two leading cases interpreting the phrase

“medical care” in reference to R.C. §2305.113. In Browning v. Burt, 66 Ohio St. 3d 544,

613 N.E.2d 993 (1993), the Ohio Supreme Court held that “care,” as used in the prior

version of R.C. §2305.113(E)(3), referred to the “prevention or alleviation of a physical or

mental defect or illness.” Id. at 557. Browning held the term “care” should not be

interpreted any more broadly than the context of R.C. §2305.113 allows. Id. The complaint

in Browning was for negligent credentialing of physicians, and the court held that this type

of claim does not directly involve medical care and is not subject to the one-year statute

of limitations. Haskins v. 7112 Columbia, Inc., 2014-Ohio-4154, 20 N.E.3d 287, ¶ 12 (7th

Dist.) citing Browning at 557.
Stark County, Case No. 2015 CA 00052                                                         14

       {¶40} The other leading Supreme Court case on the issue is Rome v. Flower

Mem. Hosp., 70 Ohio St. 3d 14, 635 N.E.2d 1239 (1994). The Court considered two cases

in which the injuries arose from the use of an x-ray table in the first case and a wheelchair

in the second. In the first case, the plaintiff was injured when she was incorrectly secured

to an x-ray table by a hospital intern. The plaintiff fell off the table. The Court found the x-

ray was ordered to determine and alleviate a medical condition. The court noted there

was a certain amount of professional expertise that was needed to prepare a patient for

x-rays. Haskins, 2014-Ohio-4154, ¶13 citing Rome at 16. In the second case, plaintiff

sustained an injury when his wheelchair collapsed as he was being taken to physical

therapy ordered by a doctor. In holding that the complaint alleged a medical claim, the

court stated “the transport of [the patient] from physical therapy was ancillary to and an

inherently necessary part of his physical therapy treatment.” Haskins, 2014-Ohio-4154, ¶

14 citing Rome at 16.

       {¶41} Subsequent to the opinion of the Supreme Court of Ohio in Rome, several

courts of appeals have considered the question whether a complaint alleges a “medical

claim.” In Balascoe v. St. Elizabeth Hosp. Med. Ctr., 110 Ohio App. 3d 83, 85, 673 N.E.2d
651 (7th Dist.1996), a patient fell after stepping on a piece of plastic on her way from the

hospital bed to the bathroom. The Seventh District Court of Appeals determined when the

patient fell on the way to the bathroom, the fall did not arise directly from medical

diagnosis, care or treatment, even though the patient had called for a nurse to assist her

in walking to the bathroom. Id. at 86.

       {¶42} In Conkin v. CHS–Ohio Valley, Inc., 1st Dist. No. C–110660, 2012-Ohio-

2816, a nursing home resident sustained injuries while being moved from a wheelchair to
Stark County, Case No. 2015 CA 00052                                                        15


a device known as a Hoyer lift. The trial court dismissed the action because plaintiff did

not file the complaint within the one-year statute of limitations pertaining to medical claims.

The First District Court of Appeals determined the complaint did not allege a “medical

claim” because there was no indication that the use of the lift was an inherent part of a

medical procedure, that the use of the lift arose out of physician-ordered treatment, or

that professional expertise or professional skill was required to transfer a patient to the

lift.

        {¶43} In Hill v. Wadsworth–Rittman Area Hosp., 185 Ohio App. 3d 788, 2009-Ohio-

5421, 925 N.E.2d 1012 (9th Dist.), a patient filed an action against a hospital and a nurse

after she sustained injuries while being helped out of a wheelchair during her discharge

from a hospital. The trial court determined that the complaint alleged a “medical claim”

and granted summary judgment in favor of the nurse. The Ninth District Court of Appeals

held the complaint did not allege a “medical claim” because the conduct of hospital staff

in escorting a patient in a wheelchair was not inherently necessary for any medical test

or treatment.1




1 See also Haskins v. 7112 Columbia Inc., 2014-Ohio-4154, 20 N.E.3d 287, (7th Dist.)
(Action against nursing home and its employees for breaking patient's leg while moving
her in the course of changing her bed linens was not a “medical claim” where there is no
indication that changing patient's bed linens “was part of some type of medical test or
procedure, was ordered by a doctor, or that it required any medical expertise or
professional skill.”); McDill v. Sunbridge Care Ents., Inc., 4th Dist. Pickaway No. 04–11–
2013, 2013-Ohio-1618, (Plaintiff was allegedly injured when two employees of a
rehabilitation facility failed to keep her from falling backwards as she stood to wash her
hands. The court of appeals held that plaintiff's injury did not arise out of medical
diagnosis, care, or treatment, and was not a “medical claim,” even though plaintiff's
physician had ordered her not to leave her bed unassisted); Carte v. The Manor at
Whitehall, 10th Dist. No. 14AP-568, 2014-Ohio-5670 (Plaintiff fell using the bathroom
while attended by only one staff person. The court of appeals held the action against the
nursing home was not a “medical claim” as the injury arose because the patient had to
Stark County, Case No. 2015 CA 00052                                                           16


       {¶44} Not all care that occurs in a hospital or nursing home involves “medical care”

within the meaning of R.C. §2305.113. Carte v. The Manor at Whitehall, 10th Dist. No.

14AP-568, 2014-Ohio-5670, ¶ 29. Based on Browning and Rome, in order to determine

whether a caim is a “medical claim” pursuant to R.C. 2305.113, the court must examine

whether the action or inaction was part of some type of medical test or procedure, was

ordered by a doctor, or that it required any medical expertise or professional skill.

       Negligence Claims

       {¶45} The trial court in this case relied on our decision in Pocci v. Aultman

Hospital, 5th Dist. Stark No. 2008-CA-00101, 2008-Ohio-5961 to find that McFarren’s

claims were “medical claims.” In Pocci, the plaintiff was admitted to Aultman Woodlawn

for rehabilitation following surgery. The plaintiff suffered a fall after a nurse’s aide allegedly

left him unattended in the shower. Plaintiff filed an action against Aultman Hospital. The

plaintiff also alleged numerous violations of R.C. §3721.13, including failure to give

plaintiff adequate personal attention to address his needs, failure to respond to his calls,

and failure to properly dispense his medication. Id. at ¶4. The hospital filed a motion for

summary judgment, arguing the plaintiff’s claims were medical claims and were filed

beyond the one-year statute of limitations. The trial court granted summary judgment in

favor of defendant and plaintiff appealed. On appeal, plaintiff argued the issue of whether

his claim was a medical claim tuned on the professional designation of the employee

responsible for his injury. We disagreed, finding that the facility in which the alleged

injuries occurred was an entity covered under R.C. §2305.113. Id. at ¶ 21.




use the bathroom, not because he was in the process of receiving medical diagnosis,
care, or treatment.)
Stark County, Case No. 2015 CA 00052                                                    17

       {¶46} In Pocci, it does not appear that the plaintiff or the defendant raised the

issue of whether the action that caused the injury was part of some type of medical test

or procedure, was ordered by a doctor, or that it required any medical expertise or

professional skill to determine whether the claim was a medical claim. The plaintiff merely

argued to the court that the employee whom caused the alleged injury was not covered

by R.C. §2305.113, therefore it was not a medical claim. Pocci answered the question

that the defendant facility was covered by R.C. §2305.113.

       {¶47} In this case, McFarren claims that Mrs. Rinker fell and broke her hip

because Emeritus and its staff deviated from the standard of care. Based on the line of

cases examining injuries within residential facilities, nursing homes, and hospitals, the

issue to analyze is whether the injury occurred as part of some type of medical test or

procedure, was ordered by a doctor, or that it required any medical expertise or

professional skill. We review the facts in a light most favorable to the non-moving party.

The Emeritus staff found Mrs. Rinker laying prostrate on the floor of her room. There is

no Civ.R. 56 evidence that she was receiving medical care at the time of her fall. Simply

because Mrs. Rinker was a resident of Emeritus at the time of the fall does not render her

claim for negligence a medical claim. In this case, McFarren’s claim for negligence states

a claim for common law negligence, not a medical claim. McFarren’s claim for negligence

was filed within the statute of limitations.

       Breach of Contract Claims

       {¶48} McFarren claimed in her complaint that Emeritus breached the terms of the

Resident Agreement when it retained Mrs. Rinker and when it failed to prevent Mrs.
Stark County, Case No. 2015 CA 00052                                                      18


Rinker from falling. The trial court found that the breach of contract claims were also

medical claims and therefore outside the statute of limitations.

       {¶49} In Conkin v. CHS-Ohio Valley, Inc., 1st Dist. Hamilton No. C110660, 2012-

Ohio-2816, the court of appeals examined a case where a nursing home resident was

injured while being transferred into a Hoyer lift so the resident could shower. The guardian

of the nursing home resident brought claims for negligence, negligent training, violation

of resident’s rights under R.C. §3721.13, respondeat superior and breach of contract. The

First District Court of Appeals found the guardian’s claims as pled were not medical

claims. Id. at ¶11.

       {¶50} Upon our de novo review and the prevailing case law with these similar

facts, we find the breach of contract claims based on Mrs. Rinker’s fall are not medical

claims.

       {¶51} The trial court did not address McFarren’s breach of contract claims

because it found them to be outside the statute of limitations. We reverse the trial court’s

judgment as to the breach of contract claims and remand these claims to the trial court

for further proceedings based on this opinion and law.

       Patient’s Bill of Rights

       {¶52} McFarren also argues Emeritus violated the Patient’s Bill of Rights when it

allowed Mrs. Rinker to stay at Emeritus rather than transferring her to a facility that

provided a higher level of care. R.C. §3721.13 delineates a lengthy list of residents' rights

and the right of a resident's sponsor or representative to act on behalf of the resident to

ensure the resident's rights. R.C. §3721.13(A) sets forth various rights afforded residents
Stark County, Case No. 2015 CA 00052                                                 19


of a nursing home. In her complaint, McFarren alleges a violation of R.C.

§3721.13(A)(30), which states:

      (A) The rights of residents of a home shall include, but are not limited to,

      the following:

      ***

      (30) The right not to be transferred or discharged from the home unless the

      transfer is necessary because of one of the following:

      (a) The welfare and needs of the resident cannot be met in the home.

      (b) The resident's health has improved sufficiently so that the resident no

      longer needs the services provided by the home.

      (c) The safety of individuals in the home is endangered.

      (d) The health of individuals in the home would otherwise be endangered.

      (e) The resident has failed, after reasonable and appropriate notice, to pay

      or to have the medicare or medicaid program pay on the resident's behalf,

      for the care provided by the home. A resident shall not be considered to

      have failed to have the resident's care paid for if the resident has applied

      for medicaid, unless both of the following are the case:

      ***

      (f) The home's license has been revoked, the home is being closed * * * or

      the home otherwise ceases to operate.

      (g) The resident is a recipient of medicaid, and the home's participation in

      the medicaid program is involuntarily terminated or denied.
Stark County, Case No. 2015 CA 00052                                                     20


           (h) The resident is a beneficiary under the medicare program, and the

           home's participation in the medicare program is involuntarily terminated or

           denied.

       {¶53} Upon our de novo review of the motion for summary judgment, we find R.C.

§3721.13(A)(30) to be inapplicable to the facts of the present case. The unambiguous

language of R.C. §3721.13(A)(30) states that a resident of a home shall have the right

not to be transferred or discharged from the home unless the transfer is necessary. The

terms of R.C. §3721.13(A)(30) and the related hearing requirements found in R.C.

§3721.16 that must be followed prior to a transfer or discharge demonstrate the purpose

of R.C. §3721.13(A)(30) is to protect a resident of a home from arbitrary discharge or

transfer, not to encourage it.

       {¶54} McFarren’s second Assignment of Error is sustained in part and overruled

in part.

                                                 I., IV.

       {¶55} McFarren argues in her first Assignment of Error that the trial court erred

when it found there was no genuine issue of material fact that Mrs. Rinker’s fall was

caused by Emeritus’s breach of the standard of care.

       {¶56} McFarren argues in her fourth Assignment of Error that the trial court

abused its discretion when it excluded the Gerber affidavit.

           Negligence Claims

       {¶57} McFarren brings a negligence claim and a wrongful death action on a theory

of negligence. In a negligence action, it is fundamental that the plaintiff in such a case

must show (1) the existence of a duty, (2) a breach of duty, and (3) an injury proximately
Stark County, Case No. 2015 CA 00052                                                      21

resulting therefrom. Scharver v. Am. Plastics Products, LLC, 5th Dist. Stark No. 2009 CA

00087, 2010-Ohio-230, ¶ 12 citing Menifee v. Ohio Welding Prod., Inc., 15 Ohio St. 3d 75,

77, 472 N.E.2d 707 (1984). To prevail on a wrongful death claim based upon a theory of

negligence, a plaintiff must show “(1) the existence of a duty owing to plaintiff's decedent,

i.e., the duty to exercise ordinary care, (2) a breach of that duty, and (3) proximate

causation between the breach of duty and the death.” Bennison v. Stillpass Transit Co.,

5 Ohio St. 2d 122, 214 N.E.2d 213 (1966), paragraph one of the syllabus.

       Proximate Cause of Mrs. Rinker’s Fall

       {¶58} The parties in this case do not dispute there was an existence of a duty.

The issues to be resolved are whether Emeritus breached its duty and if there is proximate

causation between the breach of duty and the death. McFarren argues Emeritus

committed numerous breaches of the standard of care and the breaches of the standard

of care proximately caused Mrs. Rinker’s fall. In support of her argument, McFarren

provided the expert opinion of Jill Cox, RN LNC.

       Admission or Retention of Mrs. Rinker

       {¶59} McFarren argues that Emeritus breached the standard of care when it

admitted and retained Mrs. Rinker against the direction of Mrs. Rinker’s personal

physician, Dr. Thomas. On July 8, 2010, Mrs. Rinker’s personal physician, Dr. Thomas,

completed a health assessment of Mrs. Rinker. The health assessment was done at the

request of Emeritus.

       {¶60} The health assessment form asked for Mrs. Rinker’s health history and

physical. As to “Ambulatory Status,” Dr. Thomas wrote in “re-evaluate.” Dr. Thomas

checked the box for “Assist with transfer: One person.” The health assessment form also
Stark County, Case No. 2015 CA 00052                                                        22


asked for the “Type of Care or Services Resident Requires.” Dr. Thomas wrote in “Nursing

Home” for “Type.” He also wrote, “Duration: Indefinite.”

       {¶61} McFarren argues Dr. Thomas stated that Mrs. Rinker should be placed in a

nursing home for the type of care or services the resident required. Emeritus knew this,

but admitted and retained Mrs. Rinker. The evidence in this case is that it was the decision

of Mrs. Rinker and her family to reside at Emeritus. There is no Civ.R. 56 evidence that

Mrs. Rinker or her family consulted with Dr. Thomas before her admission or after her

admission. Further, McFarren did not provide the deposition or affidavit of Dr. Thomas to

discern what he meant by “nursing home.” The term “nursing home” has a statutory

definition, but it can be generally used to describe different levels of care. Emeritus is a

residential facility that provides assisted living. An assisted living facility is not the same

as a skilled nursing facility. A memory care unit is not the same as an assisted living

facility or a skilled nursing facility. McFarren heavily relies upon the “nursing home”

statement by Dr. Thomas on the health assessment form, but without a deposition or

affidavit from Dr. Thomas as to his statement as to the level of care he felt Mrs. Rinker

needed, the expert’s interpretation of Dr. Thomas’s statement is pure speculation.

       {¶62} Reasonable minds could conclude there was no breach of the standard of

care to admit and retain Mrs. Rinker at Emeritus based on the health assessment by Dr.

Thomas.

       Fall Prevention

       {¶63} McFarren’s expert states that Emeritus fell below the standard of care

because it did not have fall interventions in place to prevent Mrs. Rinker from falling.

       (Affidavit of Douglas Gerber)
Stark County, Case No. 2015 CA 00052                                                     23


        {¶64} In their motion for summary judgment, Appellees argued, and the trial court

found, there was no evidence in the case as to how or why Mrs. Rinker fell.

        {¶65} In support of her response to the motion for summary judgment, McFarren

provided the affidavit of Douglas Gerber, the grandson of Mrs. Rinker. He stated in his

affidavit:

        After my grandmother fell on July 15, 2010 while at Emeritus at Canton, she

        told me that she had been calling out for someone to assist her move from

        her wheelchair to her bed. When no one came, she attempted to transfer

        herself from her wheelchair to the bed at which point she fell.

        {¶66} Emeritus moved to strike the Gerber affidavit as hearsay. It argued there

was no exception to the hearsay rule to allow the admission of the statement. The trial

court agreed.

        {¶67} The admission or exclusion of evidence rests with the sound discretion of

the trial court. State v. Sage, 31 Ohio St. 3d 173, 510 N.E.2d 343 (1987). To find an abuse

of that discretion, we must find that the trial court's decision was unreasonable, arbitrary

or unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore,

5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983)..

        {¶68} “Hearsay” is defined in Evid.R. 801(C) as “a statement, other than one made

by the declarant while testifying at the trial or hearing, offered in evidence to prove the

truth of the matter asserted.” The evidence rules specifically exclude hearsay testimony

from admission into evidence by Evid.R. 802, which provides as follows:

        Hearsay is not admissible except as otherwise provided by the Constitution

        of the United States, by the Constitution of the State of Ohio, by statute
Stark County, Case No. 2015 CA 00052                                                24


       enacted by the General Assembly not in conflict with a rule of the Supreme

       Court of Ohio, by these rules, or by other rules prescribed by the Supreme

       Court of Ohio.

       {¶69} Plaintiffs contend that this evidence is admissible as an exception to the

hearsay rule as set forth in Evid.R. 804(B)(5), which provides as follows:

       (B) Hearsay Exceptions. The following are not excluded by the hearsay rule

       if the declarant is unavailable as a witness:

       ***

       (5) Statement by a deceased or incompetent person. The statement was

       made by a decedent or a mentally incompetent person, where all of the

       following apply:

       (a) the estate or personal representative of the decedent's estate or the

       guardian or trustee of the incompetent person is a party;

       (b) the statement was made before the death or the development of the

       incompetency;

       (c) the statement is offered to rebut testimony by an adverse party on a

       matter within the knowledge of the decedent or incompetent person.

       {¶70} The trial court found McFarren could not meet the third requirement

because there was no testimony by an adverse party that Mrs. Rinker called out for help

to assist her before she fell or adverse testimony as to how Mrs. Rinker fell.

       {¶71} The Supreme Court of Ohio discussed Evid.R. 804(B)(5) at length in

Johnson v. Porter (1984), 14 Ohio St. 3d 58, 14 OBR 451, 471 N.E.2d 484. That court

recognized that Evid.R. 601 abrogated R.C. 2317.03, the “dead man's” statute, which
Stark County, Case No. 2015 CA 00052                                                     25


disqualified the testimony of an adverse party in a suit involving the executor of a

decedent's estate. Thus, an adverse party may not testify **973 against a decedent who

is a party to the action through representation. Evid.R. 804(B)(5) makes an exception to

the hearsay rule for statements made by a decedent when the statements meet the

requirements set forth in the rule. See, also, Testa v. Roberts (1988), 44 Ohio App. 3d
161, 542 N.E.2d 654.

       {¶72} “* * * Evid.R. 804(B)(5) compensates the parties substituted for the

decedent by making a hearsay exception for declarations by the decedent which rebut

testimony by an adverse party on a matter within the knowledge of the decedent. This

allows the decedent to ‘speak from the grave.’ ” Bilikam v. Bilikam (1982), 2 Ohio App. 3d
300, 305, 2 OBR 332, 337, 441 N.E.2d 845, 851

       {¶73} Appellants argue that the affidavit should be allowed in to rebut the

deposition testimony of Nurse Shawn Meeks, an employee of Emeritus on duty the

evening Mrs. Rinker fell. Nurse Meeks was asked:

       Q: Do you know how the fall happened?

       A: No, I’m not. I don’t know.

       Q: Are you aware as to where Mrs. Rinker was trying to go?

       Objection.

       A. I don’t even remember. I don’t even remember if she could tell me. (Meeks

       Depo. at 79).

       {¶74} Nurse Meeks was also asked if Mrs. Rinker had a walker or wheelchair

anywhere in the vicinity or within range of her reach at the time she fell. Nurse Meeks

answered: “I don’t recall. I don’t recall if there was anything.” (Meeks Depo. at 76).
Stark County, Case No. 2015 CA 00052                                                         26


         {¶75} With regard to Mrs. Rinker calling out prior to her fall, Nurse Meeks was

asked:

         Q: “Had she screamed at all, to your knowledge, prior to her being discovered at

         6:40 p.m.?”

         A: “No.” (Meeks Depo., 80).

         {¶76} Britney Gordon and Ruby Wright, Resident Assistants on staff the night Mrs.

Rinker fell, also testified that they had no recollection of the events surrounding Mrs.

Rinker’s fall. (Gordon Depo at 55; Wright Depo. at 42).

         {¶77} Initially, we do not find Mrs. Rinker’s statement that she was calling out for

assistance and her explanation as to how she fell, as contained in the Gerber Affidavit,

rebuts the statements of Nurse Meeks, Gordon and Wright, who all state that they have

no recollection of the events surrounding Mrs. Rinker’s fall. We do not find Mrs. Rinkers’

statements that she called out and no one came rebuts the statements by the staff that

they do not know, recall or remember if Mrs. Rinker called out or screamed prior to being

discovered on the floor. They are not affirmatively stating that Mrs. Rinker did not call

out, only that they do not know if she did.

         {¶78} However, more importantly, Evid.R. 804(B)(5) only permits hearsay offered

to rebut testimony by an adverse party.” In the case sub judice, when Appellant submitted

the affidavit of Douglas Gerber, there had been no testimony by an adverse party put

forth. We find that Appellant was actually submitting the affidavit as part of its case in chief

to prove the element of proximate cause, not in rebuttal to a claim made by an adverse

party.
Stark County, Case No. 2015 CA 00052                                                        27


       {¶79} Usually Evid.R. 804(B)(5) statements are not used during a plaintiff's case

in chief. The statements can be offered to rebut adverse parties' testimony when the

adverse parties are testifying as if on cross-examination in the case in chief. See Bobko

v. Sagen (1989), 61 Ohio App. 3d 397, 409–410, 572 N.E.2d 823, 830–832. Evid.R.

804(B)(5) exists to benefit a representative of a decedent to allow the decedent to “speak

from the grave” to rebut testimony of an adverse party. Bilikam v. Bilikam (1982), 2 Ohio

App.3d 300, 305, 2 OBR 332, 336–338, 441 N.E.2d 845, 850–851.

       {¶80} Evid.R. 804(B)(5), therefore, does not apply.

       {¶81} We therefore overrule McFarren’s fourth Assignment of Error.

       No Genuine Issue of Fact as to Mrs. Rinker’s Fall

       {¶82} Even assuming that the statements contained in the Gerber Affidavit were

admissible. Such finding does not dispel the question of how Mrs. Rinker fell in her room.

There is no evidence in the record to establish a genuine issue of material fact as to how

Mrs. Rinker fell. The Civ.R. 56 evidence shows that no one on staff at Emeritus recalls

Mrs. Rinker in her room before the fall. There is no evidence whether Mrs. Rinker was in

her bed or in her wheelchair before she was discovered on the floor of her room at 6:40

p.m. There is no Civ.R. 56 evidence whether Mrs. Rinker wore an emergency pendant to

alert someone if she fell or even if she was wearing the pendant, or that Mrs. Rinker knew

to use the device. McFarren’s expert opines different fall preventions that Emeritus should

have had in place to prevent Mrs. Rinker’s fall, but in this case, there is no knowledge as

to how Mrs. Rinker fell. As the trial court determined, it is speculation on part of McFarren’s

expert to state that if Emeritus had more precautions been in place, Mrs. Rinker would

not have fallen.
Stark County, Case No. 2015 CA 00052                                                            28


       {¶83} The moving party carries the initial burden of affirmatively demonstrating

that no genuine issue of material fact remains to be litigated. Mitseff v. Wheeler, 38 Ohio

St.3d 112, 115, 526 N.E.2d 798 (1988). To this end, the movant must be able to point to

evidentiary materials of the type listed in Civ.R. 56(C) that a court is to consider in

rendering summary judgment. Dresher v. Burt, 75 Ohio St. 3d 280, 292–293, 662 N.E.2d
264 (1996). Those materials include “the pleadings, depositions, answers to

interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact, if any, filed in the action.” Id. at 293, 662 N.E.2d 264; Civ.R. 56(C).

       {¶84} Once the moving party satisfies its burden, the nonmoving party may not

rest upon the mere allegations or denials of the party's pleadings. Dresher at 293, 662
N.E.2d 264; Civ.R. 56(E). Rather, the burden then shifts to the nonmoving party to

respond, with affidavits or as otherwise permitted by Civ.R. 56, setting forth specific facts

that show that there is a genuine issue of material fact for trial. Id. Throughout, the

evidence must be construed in favor of the nonmoving party. Id.

       {¶85} Here, even assuming that Mrs. Rinker did call for assistance prior to her fall,

there is no evidence in the record, hearsay or otherwise, to establish how long or how

many times Mrs. Rinker called out to determine if any alleged delay in responding

constituted proximate cause for purposes of establishing negligence. Without evidence

as to how long she called out prior to deciding to attempt the transfer on her own, there

is not sufficient evidence to meet the proximate cause standard.

       {¶86} In this case, McFarren has failed to meet her burden to respond, with

affidavits or other Civ.R. 56 evidence, setting forth specific facts to show there are genuine

issue of material facts for trial.
Stark County, Case No. 2015 CA 00052                                                         29


       {¶87} There is much speculation as to how Mrs. Rinker fell, but McFarren has not

provided Civ.R. 56 evidence to create a genuine issue of material fact that it was

Emeritus’s deviation from the standard of care that proximately caused Mrs. Rinker’s fall.

       {¶88} McFarren’s first Assignment of Error is overruled.

                                                  III.

       {¶89} McFarren argues in her third Assignment of Error that the trial court erred

when it found that reasonable minds could only conclude that McFarren was not entitled

to punitive damages. We disagree.

       {¶90} Here, the trial court determined that even if it found McFarrren’s claims for

negligence and wrongful death were viable, McFarren would not be entitled to punitive

damages. “The purpose of punitive damages is not to compensate the plaintiff, but to

punish and deter the defendant's conduct.” Burns v. Adams, 4th Dist. Scioto No.

12CA3508, 2014-Ohio-1917, ¶79. “Punitive damages may be awarded as a punishment

to discourage others from committing similar wrongful acts if a plaintiff proves by clear

and convincing evidence that a defendant acted with malice.” Colegrove v. Fred A.

Nemann Co., 1st Dist. Hamilton No. C–140171, 2015-Ohio-533, ¶ 28.

       {¶91} Malice is “that state of mind under which a person's conduct is characterized

by hatred, ill will, or spirit of revenge, or a conscious disregard for the rights and safety of

other persons that had a great probability of causing substantial harm.” Preston v. Murty,

32 Ohio St. 3d 334, 335, 512 N.E.2d 1174 (1987). The trial court found no Civ.R. 56

evidence rising to the level of malice.

       {¶92} While we found that the negligence and breach of contract claims were not

barred by the statute of limitations, we determined the negligence and wrongful death
Stark County, Case No. 2015 CA 00052                                                       30


claims failed for lack of causation. All that remains for the trial court’s disposition are

McFarren’s breach of contract claims. The Ohio Supreme Court has held that “[b]ecause

the sole purpose of contract damages is to compensate the nonbreaching party for losses

suffered as a result of a breach, ‘[p]unitive damages are not recoverable for a breach of

contract unless the conduct constituting the breach is also a tort for which punitive

damages are recoverable.’ 3 Restatement of the Law 2d, Contracts (1981) 154, Section

355.” Lake Ridge Academy v. Carney, 66 Ohio St. 3d 376, 381, 613 N.E.2d 183 (1993).

       {¶93} McFarren’s third Assignment of Error is overruled.

                                                 V.

       {¶94} On October 27, 2014, McFarren filed a motion for summary judgment on

the issue of cause of Mrs. Rinker’s death. McFarren presented Mrs. Rinker’s death

certificate certified by the Stark County Coroner that stated the immediate cause of death

was complications of a left hip fracture. The coroner listed the condition leading to the

immediate cause of death as, “Fall.”2

       {¶95} In the trial court’s March 3, 2015, judgment entry granting summary

judgment in favor of Emeritus, the trial court found the motion for summary judgment as

to causation (cause of death) to be moot.

       {¶96} R.C. §313.19 sets forth the presumptive value of a coroner’s determination

as evidence in civil and criminal cases in which the cause, manner, and mode of death

are at issue. Mohn v. Ashland Cty. Chief Med. Examiner, 2015-Ohio-1985, 34 N.E.3d
2 Emeritus argues in its appellate brief that the death certificate attached to the record
shows that it is “void,” but the “void” wording on the death certificate is simply a watermark
that appears on a photocopy of the document to prevent forgery.
Stark County, Case No. 2015 CA 00052                                                     31

137, 147, ¶¶ 39-40 (5th Dist.) citing TASER Int’l Inc. v. Chief Medical Examiner of Summit

Co., 9th Dist. Summit No. 24233, 2009-Ohio-1519.

       {¶97} According to R.C. §313.19:

       The cause of death and the manner and mode in which the death occurred,

       as delivered by the coroner and incorporated in the coroner's verdict and in

       the death certificate filed with the division of vital statistics, shall be the

       legally accepted manner and mode in which such death occurred, and the

       legally accepted cause of death, unless the court of common pleas of the

       county in which the death occurred, after a hearing, directs the coroner to

       change his decision as to such cause and manner and mode of death.

       {¶98} As stated by the Ohio Supreme Court, “the coroner's factual determination

concerning the manner, mode, and cause of decedent's death, as expressed in the

coroner's report and death certificate, create a nonbinding, rebuttable presumption

concerning such facts in the absence of competent, credible evidence to the contrary.”

Vargo v. Travelers Ins. Co., 34 Ohio St. 3d 27, 516 N.E.2d 226 (1987). This presumption

exists because the coroner is a medical expert rendering an expert opinion on a medical

question. Id. This evidentiary presumption affords “much weight” to the coroner's factual

determinations. Id. However, the statute does not compel the fact-finder to accept, as a

matter of law, the coroner's factual findings concerning the manner, mode, and cause of

decedent's death. Id.

       {¶99} As to the substance of the parties’ arguments, the trial court has not reached

these issues because it found the matter was moot. Based on our decision to remand the
Stark County, Case No. 2015 CA 00052                                                     32


breach of contract claims to the trial court for further consideration, we remand the matter

of cause of death for the trial court’s decision.

     {¶100} We sustain McFarren’s fifth Assignment of Error, not to reverse the trial

 court’s decision, but to remand the decision to the trial court for resolution.

                                          CONCLUSION

     {¶101} Accordingly, we find the following:

              A. We reverse the trial court’s judgment as to its decision that McFarren’s

 breach of contract claims were time-barred by the statute of limitations. We remand the

 breach of contract claims to the trial court for further proceedings consistent with this

 opinion and law.

              B. We affirm the trial court’s decision that Emeritus is entitled to judgment

 as a matter of law on McFarren’s claims for negligence and wrongful death as both

 claims involve the same analysis.

              C. We affirm the trial court’s decision that Emeritus is entitled to judgment

 as a matter of law on McFarren’s claim for punitive damages.

              D. We remand the issue of the cause of Mrs. Rinker’s death to the trial court

 for further proceedings consistent with this opinion and law.

By: Wise, P. J.
Baldwin, J., concurs.
Delaney, J., concurs in part and dissents in part.
                                             ___________________________________
                                             HON. JOHN W. WISE

                                               ___________________________________
                                               HON. PATRICIA A. DELANEY

                                               ___________________________________
                                               HON. CRAIG R. BALDWIN
JWW/d 0125
Stark County, Case No. 2015 CA 00052                                                        33

Delaney, J., concurs in part and dissents in part,

     {¶102} I concur in the majority’s analysis and conclusion that McFarren’s claims

are not medical negligence claims, subject to a one-year statute of limitations, and that

R.C. 3721.13(A)(30) is inapplicable to the facts of the present case. Thus, I agree in the

majority’s disposition of the second Assignment.       Further, I concur in the majority’s

disposition of the fifth Assignment of Error but for the reason that there is no evidence to

support a claim for punitive damages.

     {¶103} However, I respectfully dissent as to the majority’s conclusion to sustain the

first, third and fourth Assignments of Error relating to causation.

     {¶104} The trial court found there was no evidence in the case as to how or why

Mrs. Rinker fell. In opposition to the motion for summary judgment, McFarren provided

the affidavit of Douglas Gerber, the grandson of Mrs. Rinker. He stated in his affidavit:

            After my grandmother fell on July 15, 2010 while at Emeritus at

       Canton, she told me that she had been calling out for someone to assist her

       move from her wheelchair to her bed. When no one came, she attempted

       to transfer herself from her wheelchair to the bed at which point she fell.

     {¶105} Emeritus moved to strike the Gerber affidavit as hearsay. It argued there

was no exception to the hearsay rule to allow the admission of the statement. The trial

court agreed. McFarren argues in her fourth Assignment of Error that the trial court

abused its discretion when it excluded the Gerber affidavit.

     {¶106} The admission or exclusion of evidence rests with the sound discretion of

the trial court. State v. Sage, 31 Ohio St. 3d 173, 510 N.E.2d 343 (1987). To find an abuse

of that discretion, we must find that the trial court's decision was unreasonable, arbitrary
Stark County, Case No. 2015 CA 00052                                                     34

or unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore,

5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983). Hearsay is not admissible unless otherwise

provided by law. Evid.R. 802. McFarren argues that the Gerber affidavit is admissible

under the exception to hearsay set forth in Evid.R. 804(B)(5). Evidence Rule 804(B)(5)

states the following:

            (5) Statement by a deceased or incompetent person. The statement

       was made by a decedent or a mentally incompetent person, where all of the

       following apply:

            (a) the estate or personal representative of the decedent's estate or

       the guardian or trustee of the incompetent person is a party;

            (b) the statement was made before the death or the development of

       the incompetency;

            (c) the statement is offered to rebut testimony by an adverse party on

       a matter within the knowledge of the decedent or incompetent person.

     {¶107} The trial court found McFarren could not meet the third requirement

because there was no testimony by an adverse party that Mrs. Rinker called out for help

to assist her before she fell or adverse testimony as to how Mrs. Rinker fell. I disagree. A

review of the deposition testimony shows there is testimony by an adverse party as to

whether Mrs. Rinker called out for assistance before she fell. Mrs. Rinker’s statement to

her grandson was that she was calling out for someone to assist her move from her

wheelchair to her bed. There is no dispute that Mrs. Rinker was found by the Emeritus

staff at 6:40 p.m. Nurse Shawn Meeks, employee of Emeritus on duty the evening Mrs.

Rinker fell, was asked, “Had she screamed at all, to your knowledge, prior to her being
Stark County, Case No. 2015 CA 00052                                                     35


discovered at 6:40 p.m.?” (Meeks Depo., p. 80). Nurse Meeks answered, “No.” (Meeks

Depo., 80). We find the testimony as to whether Mrs. Rinker was calling out for assistance

before she found at 6:40 p.m. falls within the hearsay exception of Evid.R. 804(B)(5).

     {¶108} The trial court also determined that because there was no testimony from

an adverse party as to how Mrs. Rinker fell, Mrs. Rinker’s statement explaining how she

fell did not rebut the testimony and was therefore inadmissible hearsay. I disagree with

the trial court’s interpretation of the absence of testimony. Nurse Meeks testified:

            Q: Do you know how the fall happened?

            A: No, I’m not. I don’t know.

            Q. Are you aware as to where Mrs. Rinker was trying to go?

            (Objection)

            A. I don’t even remember. I don’t even remember if she could tell me.

     (Meeks Depo., p. 79). Mrs. Rinker was found parallel to the bed. Mrs. Rinker stated

that she was attempting to move from her wheelchair to her bed before she fell. Nurse

Meeks was asked if Mrs. Rinker had a walker or wheelchair anywhere within her vicinity

or reaching range. Nurse Meeks answered, “I don’t recall. I don’t recall if there was

anything.” (Meeks Depo., p. 76).

     {¶109} Britney Gordon and Ruby Wright were the Resident Assistants on staff the

night Mrs. Rinker fell and they saw Mrs. Rinker on the floor of her room. Both Gordon and

Wright testified that they had no recollection of the events surrounding Mrs. Rinker’s fall.

(Gordon Depo., p. 55; Wright Depo., p. 42).
Stark County, Case No. 2015 CA 00052                                                      36


     {¶110} I would find Mrs. Rinker’s explanation of how she fell rebuts the statements

of Nurse Meeks, Gordon, and Wright who state they have no recollection of the events

surrounding Mrs. Rinker’s fall.

     {¶111} On summary judgment, we must review the evidence in a light most

favorable to the non-moving party. The Civ.R. 56 evidence shows that no one on staff at

Emeritus that evening recalls Mrs. Rinker in her room before the fall. Mrs. Rinker stated

that she was calling out for assistance, but she fell when she attempted to transfer herself

from her wheelchair to her bed. McFarren’s expert opines different fall preventions that

Emeritus should have had in place to prevent Mrs. Rinker’s fall. The trial court found that

because there was no evidence as to how Mrs. Rinker fell, the expert’s opinion as to the

deviations of the standard of care were mere speculation.

     {¶112} In support of her argument that the lack of evidence as to the proximate

cause of the fall does not bar her claim, McFarren cites to Daley v. Univ. Hosps. of

Cleveland, 8th Dist. Cuyahoga No. 73108, 1998 WL 196113 (Apr. 23, 1998). In that case,

a patient with Alzheimer’s disease was admitted to the hospital. The patient was found

lying on the floor of her hospital room with a broken hip. The Alzheimer’s disease

prevented the patient from communicating the cause of the fall. Id. at *1. The family of the

patient sued, alleging the hospital failed to take steps necessary to prevent the patient

from falling. The hospital argued the family failed to establish proximate causation

because the family’s expert could not establish the patient’s fall occurred as a result of an

act of omission on the hospital’s part. Id.

     {¶113} The Eighth District Court of Appeals reversed the trial court’s decision to

grant summary judgment. The court held:
Stark County, Case No. 2015 CA 00052                                                          37


            A plaintiff in this type of case is not required to eliminate all possibilities

       in order to establish proximate cause. Defendant's argument would have

       the effect of forcing plaintiff to establish causation beyond a reasonable

       doubt, and that standard is not applicable to civil suits. As a matter of

       ultimate proof, a plaintiff need only introduce evidence from which

       reasonable persons may conclude that it is more probable than not that the

       event was caused by the defendant. Cooper v. Sisters of Charity (1971), 27
Ohio St. 2d 242, 252, 272 N.E.2d 97; Shumaker v. Oliver B. Cannon & Sons,

       Inc. (1986), 28 Ohio St. 3d 367, 504 N.E.2d 44.

     Daley v. Univ. Hosps. of Cleveland, 8th Dist. Cuyahoga No. 73108, 1998 WL
196113, *2 (Apr. 23, 1998).

     {¶114} The expert in the Daley case stated that the patient’s fall was more likely

to occur because the hospital failed to take measures to prevent the fall. McFarren’s

expert similarly stated Emeritus’s care, or lack thereof, fell below the standard of care and

ultimately lead to Mrs. Rinker’s fall and death.

     {¶115} As in the present case, the victim in the Daley case could not communicate

the reason for the fall. The court noted:

            It would be a virtual impossibility in a case like this to show causation

       where the only person who knows the reason for the fall is incapable of

       communicating that fact. This is the obvious distinction from slip and fall

       cases where the victim, although capable of describing a fall, cannot identify

       the substance causing the fall. Failure to identify the source of the fall is

       generally not related to proximate cause, but to the duty placed upon the
Stark County, Case No. 2015 CA 00052                                                        38


         premises owner under the circumstances. When the slip and fall victim

         cannot identify the source of the fall, it generally follows that, absent a more

         particularized duty, a premises owner cannot be expected to warn its

         patrons against the possible threat because it, too, could not be expected

         to know of the harm.

     Daley v. Univ. Hosps. of Cleveland, 8th Dist. Cuyahoga No. 73108, 1998 WL
196113, *3 (Apr. 23, 1998).

     {¶116} In this case, there is no question as to duty. The issues are whether there

was a breach of the duty of care and if the breach of the duty of care was the proximate

cause of Mrs. Rinker’s injury. Reviewing the evidence (including the records of Dr.

Thomas) in a light most favorable to McFarren, I would find that McFarren met her burden

to state a genuine issue of material fact for trial.

     {¶117} For these reasons, I would sustain the first, third and fourth Assignments of

Error.